Case 1:20-cv-25022-KMM Document 148 Entered on FLSD Docket 06/24/2021 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                            Case No. 1:20-cv-25022-MOORE/LOUIS

    Ghada Oueiss

           Plaintiff,
    v.

    Mohammed Bin Salman Bin Abdulaziz Al
    Saud, DarkMatter, Masharea wa Enjazat IT
    Corporation LLC, Middle East News, FZ-
    LLC, Prince Mohammed Bin Salman
    Abdulaziz Foundation d/b/a MiSK
    Foundation, Saud Al Qahtani, Bader Al-
    Asaker, Tarek Abou Zeinab, Turki Al-
    Owerde, Faisal Al Menaia, Awwad Al Otaibi,
    Sharon Van Rider, Christanne Schey, Sam
    Jundi, Annette Smith, John Does 1-20,

          Defendants.
    ______________________________________/

                                   NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that John Lu of Milbank LLP, having already been granted

   pro hac vice admission to this Court in the above-styled action (Dkt No. 73; Receipt No. AFLSDC-

   14369293), hereby appears as counsel for Defendants Middle East News, FZ-LLC and Masharea

   wa Enjazat Corporation LLC. Accordingly, please send copies of all filings that the Defendants

   are entitled to receive to John Lu at JLu@milbank.com.



     Dated: June 24, 2021                      Respectfully Submitted,

                                               /s/ Daria Pustilnik

                                               Daria Pustilnik (FL Bar No. 92514)
                                               Daria.Pustilnik@kobrekim.com
                                               Evelyn Baltodano-Sheehan (FL Bar No. 944351)
                                               Evelyn.Sheehan@kobrekim.com
                                               KOBRE & KIM LLP
                                               201 South Biscayne Boulevard

                                                  1
Case 1:20-cv-25022-KMM Document 148 Entered on FLSD Docket 06/24/2021 Page 2 of 2


                                     Suite 1900
                                     Miami, Florida 33131
                                     Telephone: (305) 967-6100

                                     Adam Fee
                                     AFee@milbank.com
                                     MILBANK LLP
                                     55 Hudson Yards
                                     New York, New York 10001
                                     Telephone: (212) 530-5101

                                     John Lu
                                     JLu@milbank.com
                                     MILBANK LLP
                                     2029 Century Park East, 33rd Floor
                                     Los Angeles, CA 90067-3019
                                     Telephone: (424) 386-4318

                                     Attorneys for Defendants Middle East News, FZ-LLC
                                     and Masharea wa Enjazat IT Corporation LLC




                                        2
